DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2019/0318417 A1 to Gumaru et al. (“Gumaru”) in view of United States Patent Application Publication No. 2018/0197218 A1 to Mallesan et al. (“Mallesan”).

As per claim 1, the claimed subject matter that is met by Gumaru includes:
A checkout system, comprising (Gumaru: ¶ 0015):
a mobile point-of-sale (POS) apparatus including (Gumaru: ¶ 0015): 
an operation panel (Gumaru: ¶ 0015);
a wireless communication interface (Gumaru: ¶ 0015); and 

a server communicably connectable to the mobile POS apparatus, the server configured to perform a checkout operation upon receiving the first signal while the second signal is being received (Gumaru: ¶¶ 0080 and 0081).
Gumaru fails to specifically teach 1.) a beacon receiver and 2.) second signal indicating that the beacon receiver is receiving a beacon signal. The Examiner provides Mallesan to teach and disclose this claimed feature.
The claimed subject matter that is met by Mallesan includes:
a beacon receiver (Mallesan: ¶¶ 0014 and 0076)
second signal indicating that the beacon receiver is receiving a beacon signal (Mallesan: ¶¶ 0014 and 0076)
Gumaru teaches a smart shopping cart system and method. Mallesan teaches a comparable smart shopping cart system and method that was improved in the same way as the claimed invention. Mallesan offers the embodiment of a beacon receiver and a second signal indicating that the beacon receiver is receiving a beacon signal. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific beacon receiver and signal as disclosed by Mallesan to the beacon signals as taught by Gumaru for the predicted result of improved smart shopping cart systems and methods. No additional findings are seen to be necessary. 
6, the claimed subject matter that is met by Gumaru and Mallesan includes:
wherein the mobile POS apparatus is mounted on a shopping cart (Gumaru: Fig. 3, 235).
The motivation for combining the teachings of Gumaru and Mallesan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Gumaru and Mallesan includes:
wherein the mobile POS apparatus is a hand-held information processing apparatus (Mallesan: Fig. 1, 120).
The motivation for combining the teachings of Gumaru and Mallesan are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Gumaru includes:
a method for performing a checkout operation at a store, comprising (Gumaru: ¶ 0014):
transmitting a first signal indicating a user checkout operation has been requested on an operation panel of a mobile point-of-sale (POS) apparatus (Gumaru: ¶¶ 0078-0081);
transmitting a second signal (Gumaru: ¶¶ 0078-0081);
performing the user checkout operation if the second signal is being transmitted by the mobile POS apparatus (Gumaru: ¶¶ 0080 and 0081).

The claimed subject matter that is met by Mallesan includes:
second signal indicating that a beacon signal is being received by the mobile POS apparatus (Mallesan: ¶¶ 0014 and 0076)
Gumaru teaches a smart shopping cart system and method. Mallesan teaches a comparable smart shopping cart system and method that was improved in the same way as the claimed invention. Mallesan offers the embodiment of a second signal indicating that a beacon signal is being received by the mobile POS apparatus. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific beacon signal as disclosed by Mallesan to the beacon signals as taught by Gumaru for the predicted result of improved smart shopping cart systems and methods. No additional findings are seen to be necessary. 
As per claim 17, the claimed subject matter that is met by Gumaru and Mallesan includes:
further comprising: registering items in a sales transaction using a code reader of the mobile POS apparatus (Gumaru: ¶ 0043).
The motivation for combining the teachings of Gumaru and Mallesan are discussed in the rejection of claim 11, and are incorporated herein.
18, the claimed subject matter that is met by Gumaru and Mallesan includes:
further comprising: performing settlement processing for the sales transaction on the mobile POS apparatus (Gumaru: ¶ 0080).
The motivation for combining the teachings of Gumaru and Mallesan are discussed in the rejection of claim 11, and are incorporated herein.

Claims 2-5, 8-9, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaru in view of Mallesan as applied in claims 1 and 11, and further in view of United States Patent Application Publication No. 2012/0095853 A1 to von Bose et al. (“Bose”).
As per claim 2, the claimed subject matter that is met by Gumaru and Mallesan includes:
a beacon transmitter configured to output the beacon signal (Mallesan: ¶¶ 0014 and 0076)
Gumaru and Mallesan fail to specifically teach a fixed point-of-sale station; and the checkout operation includes transmission of transaction data to the fixed point-of-sale station. The Examiner provides Bose to teach and disclose this claimed feature.
The claimed subject matter that is met by Bose includes:
a fixed point-of-sale station; and the checkout operation includes transmission of transaction data to the fixed point-of-sale station (Bose: ¶¶ 0049, 0053 and 0054)

As per claim 3, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
wherein the processor is further configured to control the wireless communication interface to transmit a third signal indicating a user selection on the operation panel to continue product registration (Mallesan: ¶ 0080 and Bose: ¶ 0046), and
the server is configured to disable performance of the checkout operation for a predetermined period of time after the third signal is received (Mallesan: ¶ 0080 and Bose: ¶ 0046).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:

the processor is configured to control the wireless communication interface to transmit a fourth signal indicating a predetermined code has been read by the code reader after the predetermined code is read by the code reader (Bose: ¶ 0046), and
the server is configured to permit performance of the checkout operation upon receiving the fourth signal (Bose: ¶ 0046).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
a fixed point-of-sale station (Bose: ¶¶ 0049, 0053 and 0054);
a beacon transmitter configured to generate the beacon signal (Mallesan: ¶¶ 0014 and 0076), wherein
the checkout operation includes transmission of the transaction data to the fixed point-of-sale station (Bose: ¶¶ 0049, 0053 and 0054).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:

the processor is configured to control the wireless communication interface to transmit a third signal indicating a predetermined code has been read by the code reader after the third signal is read by the code reader (Bose: ¶ 0046), and
the server is configured to perform the checkout operation upon receiving the first signal if the third signal has been previously received (Bose: ¶ 0046).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
a fixed point-of-sale station (Bose: ¶¶ 0049, 0053 and 0054); and
a beacon transmitter configured to generate the beacon signal (Mallesan: ¶¶ 0014 and 0076), wherein
the checkout operation includes transmission of the transaction data to the fixed point-of-sale station (Bose: ¶¶ 0049, 0053 and 0054).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
10, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
wherein the mobile POS apparatus is mounted on a shopping cart (Gumaru: Fig. 3, 235).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
storing transaction data for items registered using the mobile POS apparatus, wherein
the user checkout operation includes transmission of the transaction data to a fixed point-of-sale station (Bose: ¶¶ 0049, 0053 and 0054).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
transmitting a third signal from the mobile POS apparatus indicating a user operation on the operation panel requesting continuance of product registration on the mobile POS apparatus (Mallesan: ¶ 0080 and Bose: ¶ 0046); and
pausing the performance of the user checkout operation for a predetermined period of time after the third signal is received (Mallesan: ¶ 0080 and Bose: ¶ 0046).

As per claim 14, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
transmitting a fourth signal from the mobile POS apparatus indicating a predetermined code has been read by a code reader of the mobile POS apparatus system (Bose: ¶ 0046); and
resuming the checkout operation upon receiving the fourth signal (Bose: ¶ 0046).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
wherein the mobile POS apparatus is mounted on a shopping cart (Gumaru: Fig. 3, 235).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
wherein the mobile POS apparatus is a hand-held information processing apparatus (Mallesan: Fig. 1, 120).

As per claim 19, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
transmitting transaction data to a fixed point-of-sale station for settlement processing (Bose: ¶¶ 0049, 0053 and 0054).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Gumaru, Mallesan and Bose includes:
wherein a beacon transmitter for transmitting the beacon signal is positioned such that beacon signal can be received by the mobile POS apparatus only when the mobile POS apparatus is proximate to the fixed point-of-sale station (Mallesan: ¶¶ 0014 and 0076 and Bose: ¶¶ 0049, 0053 and 0054).
The motivation for combining the teachings of Gumaru, Mallesan and Bose are discussed in the rejection of claim 2, and are incorporated herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627